IN THE COURT OF APPEALS OF TENNESSEE

                              AT KNOXVILLE                FILED
                                                            July 30, 1998

                                                          Cecil Crowson, Jr.
                                                          Appellate C ourt Clerk
SERIE M. BLAND,                       )     HAMILTON CIRCUIT
                                      )
      Plaintiff/Appellant                   )
v.                                    )     NO. 03A01-9801-CV-00024
                                      )
DAVID COWAN, TENNESSEE                )     HON. L. MARIE WILLIAMS,
EDUCATION ASSOCIATION,                )     JUDGE
and HAMILTON COUNTY                   )
EDUCATION ASSOCIATION,                )
                                      )
      Defendants/Appellants           )     AFFIRMED



Mitchell A. Byrd, Chattanooga, for Appellant
William E. Godbold, III, Chattanooga, for Appellee David Cowan
Charles Hampton White, Nashville, for Appellees Tennessee Education
      Association and Hamilton County Education Association


                MEMORANDUM OPINION

                                            INMAN, Senior Judge

      The plaintiff is a non-tenured teacher in the Hamilton County School

system.

      She was employed at the Brown Middle School for the school year 1993-

94. At the end of the 1994-95 school year she was transferred to Red Bank

Middle School because of a decrease in enrollment at Brown. She was one of

seven science teachers at Red Bank when the 1995-96 school year began on

August 28, 1995.

      About a week later, Mr. Cowan, principal of Red Bank, announced that

because of a decrease in enrollment, the school would lose teachers.

      On September 8, 1995, the plaintiff was informed that she was being

transferred to Soddy-Daisy Middle School, along with two other teachers.
        She reported to duty at Soddy-Daisy on September 11, 1995 and was

assigned to teach five seventh grade classes. She did not report for duty on

September 13, 1995, later stating that she was having some emotional problems

because of the situation and sought psychiatric help.

        She thereafter filed a grievance over the transfer, which the Board of

Education decided adversely to her. In this action she complains that the

Tennessee Education Association [“TEA”] and the Hamilton County Education

Association [“HCEA”] owed her the duty of providing counsel pursuant to a

collective bargaining agreement then in effect, and that the agreement provided

that she was entitled to five days notice of the transfer in contrast to the three

days which were accorded to her. She seeks damages for the alleged wrongful

transfer.

        The case was dismissed on motion for summary judgment.

        We find that the case is peculiarly appropriate for disposition pursuant to

Rule 10, Rules of the Court of Appeals.1

         Pursuant to this Rule, the judgment is affirmed at the costs of the

Appellant.

                                                     _______________________________
                                                     William H. Inman, Senior Judge
CONCUR:


_______________________________
Houston M. Goddard, Presiding Judge


_______________________________
Don T. McMurray, Judge


        1
           Affirm ance W ithout O pinion - M emor andum Opinio n. (b) The Court, w ith the con currenc e of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by memorandum
opinion it shall be designated “MEMORA NDUM OPINION ,” shall not be published, and shall not be cited or
relied on fo r any reas on in a su bseque nt unrelate d case. [A s amen ded by order filed April 22 , 1992.]

                                                       2